

PROMISSORY NOTE- Oliver


$500,000 (Five Hundred Thousand Dollars)
Dated: October 30, 2009
Principal Amount
State of Nevada



Funding Date- On or before October 30, 2009
Due Date of Note October 30, 2010


FOR VALUE RECEIVED, Five Hundred Thousand Dollars ($500,000), the undersigned,
Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green Valley
Parkway, Suite 200, Henderson, NV 89074 (the “Borrower” or the “Company”) hereby
promises to pay to the order of  Oliver, a                       corporation
(Maker) located
at                                                                                   of
the sum of $500,000 (Five Hundred Thousand Dollars).  Said sum shall be paid in
the manner following:


This Promissory Note (Note) shall bear Interest at nine percent (9%) per annum
from the Funding Date to the Due Date.


At the Due Date Borrower will repay the Note in the following manner:


Borrower will repay the Principal Amount along with accrued Interest within 10
days of the Due Date via check to the Makers address above.


Additionally, the Maker shall receive two shares of Borrower’s common stock for
every dollar of Principal Amount within thirty (30) days of disbursement of the
funds, such stock to be restricted by Rule 144.  The Maker acknowledges that the
Shares are being acquired for their own account for investment purposes only and
not with a view to distribution or resale to others in contravention of the
registration requirements of the Securities Act of 1933.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:
 
1-   
Breach of any condition of any of the security interest.

 
2-   
Upon the dissolution, liquidation or filing of a bankruptcy of the Borrower.



Disbursement Instructions and acknowledgement:  The stated use of funds provided
by this Promissory Note is that the funds are to be utilized towards the
completion of the Indigo Energy, Inc. 4-well Dubois drilling program in Indiana
(“Wells”). However, fifty thousand dollars of the initial funding, and any funds
remaining after the completion of the drilling program defined above, shall be
available to the Company for general disbursement funds to maintain the
operating and SEC reporting status of the company.  Maker acknowledges that they
have read and understand all of the Company’s filings have had an opportunity to
ask any questions of the Company and its Officers and are aware of the
encumbrances, obligations, and issues surrounding the completion and ultimate
production of the wells.  Maker acknowledges that they are an “accredited
investor” as such term is defined in Rule 501 of Regulation D and is able to
bear the economic risk of the investment.

 
 

--------------------------------------------------------------------------------

 

Security Interest.     There shall be a pledged security interest in the
Wells.  In the event of default of this agreement, up to half (50%) of the net
revenue in the Wells which is actually received by the Company, net of expenses,
liens, and related obligations, shall be used to repay any remaining balance due
under this note.  The Company shall not further encumber this 50% interest until
this note is paid in full unless such encumbrance is subordinated to this
Security Interest granted pursuant to this Note.


Wire Instructions for receipt of funds by Borrower are:


Bank of America
Branch NV1-155-01-01
2638 W. Horizon Ridge Parkway
Henderson, NV 89052
Indigo- Energy, Inc.
Account # 005012537333
Wire Routing ABA # 02609593


Default Provisions.      In the event this note shall be in default, and placed
with an attorney for collection, then the Borrower agrees to:
 
1-
Pay all reasonable attorney fees and costs of collection. Payments not made
within 10 days of due date shall be subject to a late charge of 10% of said
payment.  All payments hereunder shall be made to the Maker, and;

 
2-
Pay to Maker a penalty of five (5) million shares of restricted common stock of
the Company, said stock to be issued within thirty (30) days of default.



Entire Agreement.  The Borrowers agree to be fully bound hereunder until this
note shall be fully paid and waive demand, presentment and protest and all
notices thereto and further agrees to remain bound, notwithstanding any
extension, renewal, modification, waiver, or other indulgence by the Maker or
upon the discharge or release of the Borrowers, or upon the exchange,
substitution, or release of any collateral granted as security for this
Note.  No modification or indulgence by Maker shall be binding unless in
writing, and any indulgence for one occasion shall not be an indulgence for any
other or future occasion.  This Note shall take effect as a sealed instrument
and shall be construed, governed, and enforced in accordance with the laws of
the State of Nevada.


Signed the date recorded below:


/s/ Steve Durdin
       
Steve Durdin, CEO
 
Date
   
Indigo-Energy, Inc.
                 
Accepted by Maker:
       
/s/ Oliver
       
Oliver
 
Date
 
SSAN# or EIN



Prom Note Oliver R

 
 

--------------------------------------------------------------------------------

 
 